Title: To Thomas Jefferson from Albert Gallatin, 18 April 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Washington April 18th 1807
                        
                        Mr Madison spoke to me respecting the payment of certain expenses in relation to Mr Burr’s
                            prosecution. All the legal expenses so far as authorised by law, such as the compensation of witnesses &c. must be
                            paid by the Marshal; & where any advances have been made to such witnesses in order to enable them to travel, he should
                            be informed of the amount, in order that he may deduct the same in settling their account. Their compensation is fixed at
                            one dollar & 25/100 for each day’s attendance on court & 5
                            cents a mile for travelling to & from the court. All extraordinary expenses must be paid from the general contingent
                            fund of 20,000 dollars until a special appropriation be obtained. I have examined the course of proceedings during the
                            Western insurrection under General Washington’s administration & find the following payments made out of that fund by
                            his order for that object vizt.
                        W. Rawle dist. attorney for compensation & expenses attending the Militia army against the Insurgents by
                            order of the President—
                        
                     
                        
                        Drs. 608.83
                     
                     
                        Wm. Bradford atty. general, for Jasper Yates, James Ross & himself Commissrs. to treat with the insurgents, compensation & expenses
                        1723.22
                     
                  
                        Afterwards writt in 1796 re appropriation of 20,000
                            dollars was obtained to defray the extraordinary expenses incurred in relation to that insurrection; out of which 750
                            dollars were paid to several attornies employed as counsel.
                        There is not yet any special appropriation for Mr Burr’s prosecution &c. and it appears to me that
                            the extraordinary expenses can only be authorized by the President & paid by his direction from the contingent fund.
                            There is no particular form for that purpose; one is however enclosed which has often been used. 
                  With great respect
                            & sincere attachment Your obedt. Servt.
                        
                            Albert Gallatin
                            
                        
                    